clear showing of an abuse of discretion."     Riker v. State, 111 Nev. 1316,
                  1322, 905 P.2d 706, 710 (1995) (internal quotation marks omitted).
                              Appellant contends that she was coerced into the plea because
                  her counsel told her that she would lose if she went to trial and her
                  codefendant's counsel informed her that he would blame the offenses on
                  her if she went to trial. The district court conducted an evidentiary
                  hearing, noted that appellant had denied any coercion during the plea
                  canvass, and found that her claim of coercion was belied by the record and
                  her plea was entered knowingly and voluntarily. The written plea
                  agreement and transcripts of the plea canvass and evidentiary hearing
                  support the district court's finding that appellant's plea was voluntary.
                  See Crawford, 117 Nev. at 722, 30 P.3d at 1126 ("A thorough plea canvass
                  coupled with a detailed, consistent, written plea agreement supports a
                  finding that the defendant entered the plea voluntarily, knowingly, and
                  intelligently."). Thus, we conclude that the district court did not abuse its
                  discretion by denying appellant's motion to withdraw her guilty plea.
                  Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




                                                                                   ,
                                                                                       J.
                                                      Parraguirre


                                                                                       J.
                                                      Douglas


                                                        C hita
                                                      Cherry

SUPREME COURT
         OF
      NEVADA
                                                        2
(C9 1.947A    e
                cc: Hon. Douglas Smith, District Judge
                     JZS Law Group
                     Roy L. Nelson, III
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A